ORDER

PER CURIAM.
Trustees of the Highlands of Chesterfield (“Trustees”) appeal the judgment dismissing their petition for an injunction filed against Brian Hauge and Susan Han-ley. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

, We deny Trustees' motion for attorney’s fees, which was taken with the case.